                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 GIDDY HOLDINGS, INC.                               §
                                                    §
        PLAINTIFF,                                  §
                                                    §
 VS.                                                §   Civil Action No. 1:20-cv-00434-LY
                                                    §
 ERNEST KIM                                         §
                                                    §
        DEFENDANT.                                  §

                                    JOINT ADR REPORT

       Plaintiff Giddy Holdings, Inc., (Plaintiff) and Defendant Ernest Kim (Defendant)

respectfully submit this Joint ADR Report in compliance with Local Rule CV-88(b) and pursuant

to the scheduling order of the Court, and would show the Court as follows:

                               Status of Settlement Negotiations

       The parties have conferred on the appropriateness of ADR methods in the above referenced

matter. The parties believe ADR is premature at this time.

                       Person Responsible for Settlement Negotiations

       The person responsible for settlement negotiations for Plaintiff is M. Wilson Stoker. The

person responsible for settlement negotiations for Defendant is Casey Erick.

                        Evaluation of Alternative Dispute Resolution

       While Plaintiff and Defendant agree that ADR may be appropriate, further discovery is

needed prior to conducting mediation in this case, including the deposition of Defendant. The

parties have agreed to revisit possible mediation, if informal settlement negotiations are not

successful before February 15, 2021.




                                                1
Respectfully submitted,

COKINOS│YOUNG

/s/ M. Wilson Stoker
M. Wilson Stoker
State Bar No. 24076806
900 S. Capital of Texas Highway
Las Cimas IV, Suite 425
Austin, Texas 78746
Tel. (512) 615-8573
Fax: (512) 610-1184
wstoker@cokinoslaw.com

ATTORNEYS FOR PLAINTIFF,
GIDDY HOLDINGS, INC.

/s/Casey S. Erick
COWLES & THOMPSON, P.C.
901 Main Street, Suite 3900
Dallas, Texas 75202
cerick@cowlesthompson.com

ATTORNEYS FOR DEFENDANT




2
